Citation Nr: 0314731	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  96-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an increased rating for left ankle, 
status post tarsal tunnel release, currently evaluated 
as 10 percent disabling.

2.	Entitlement to an increased rating for chronic left foot 
pain and arthroscopy for anterior spur, currently 
evaluated as 10 percent disabling.

3.	Entitlement to an evaluation in excess of 20 percent for 
left heel and foot disorders prior to August 21, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1986 to 
July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Winston- 
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 20 percent rating 
for chronic left foot and ankle pain, status post tarsal 
tunnel release and arthroscopy for an anterior spur, 
effective July 14, 1993.

In July 2000, the Board remanded this claim for additional 
development.  In May 2002, the Board undertook additional 
development on this issue.  

It is also noted that the veteran was initially rated for 
both his left ankle and left foot disabilities as one 
disability, rated as 20 percent disabling.  However, during 
the course of this appeal, in a rating decision dated March 
2001, these disabilities were properly separated into two 
distinct disabilities, each warranting a 10 percent rating.  
That development was effective August 21, 1998, giving rise 
to the issues as set forth on the title page.


REMAND

While this case was most recently at the Board, development 
was undertaken on these issues by the Board pursuant to 
regulations that were then in effect.  See e.g., 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304 (2002).  During the course of 
this development, additional evidence was obtained.  
Thereafter, the Board sent the veteran notice of the evidence 
obtained.

Subsequently, pertinent provisions of 38 C.F.R. § 19.9 were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The Board therefore finds that the 
evidence must be reviewed and readjudicated by the RO prior 
to a Board determination on this matter.  Consideration of 
the evidence by the RO has not been waived.

The Board also notes that, while the veteran received a 
hearing before a Board Member in August 1998, the Board 
Member who conducted that hearing is no longer employed by 
the Board.  The law requires that the Board Member who 
conducted a hearing on an appeal must participate in any 
decision made on that appeal, or the veteran may have another 
hearing.  As a result, the veteran was asked whether he 
wanted to attend a hearing before another Member of the 
Board.  He indicated that he did.  Therefore, if, upon 
remand, the veteran's claim continues to be denied, he should 
be scheduled for another hearing before a Board 
Member/Veterans Law Judge at the RO. 

Accordingly, the case is REMANDED for the following 
development:

1.	The RO should readjudicate the claim 
on appeal in light of all pertinent 
evidence and legal authority, 
including that obtained since the last 
supplemental statement of the case.  
The RO must provide adequate reasons 
and bases for its determination made 
by rating decision.

2.	If the benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran and his representative 
an appropriate supplemental statement 
of the case, and schedule him for a 
hearing before a traveling Veterans 
Law Judge according to applicable 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




